Per Curiam.
The court erroneously placed on the appellant Neylan the burden of establishing the genuineness of the signatures appearing upon the petition. The court also denied the appellant a reasonable opportunity to cross-examine the witnesses produced by the petitioners.
These errors are so fundamental as to require that the order appealed from should be reversed and the motion denied.-
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Order reversed and petitioner’s motion denied.